This case was before the Supreme Court on writ of error to a judgment of the Circuit Court dismissing a rule nisi in prohibition directed to the Judge of the Civil Court of Record of Dade County, Florida. See 142 So. 883. The case is before us now on demurrer to the petition for writ of prohibition and motion for judgment on the pleadings and for a peremptory writ of prohibition.
Having considered the record, the briefs and argument of counsel, we find that there appears to be presented here no *Page 435 
sufficient argument or citation of authority to warrant us in overruling or departing from what was said in the case of State ex rel. First Trust  Savings Bank, a Florida Corporation, v. J. Julien Southerland and A. B. Small, 142 So. 883. The demurrer should be sustained and the rule to show cause heretofore issued herein should be discharged on authority of the opinion and judgment in the case of State ex rel. First Trust  Savings Bank etc., v. Southerland, et al., filed on July 8th, 1932, and reported 142 So. 883.
DAVIS, C. J., and WHITFIELD and TERRELL, J. J., concur.
BROWN, J., dissents.